DAUKSCH, Judge.
This is an appeal from a final order of the circuit court acting in its review capacity. We elect to treat the notice of appeal as a petition for certiorari and deny the petition.1
Appellants’ argument is premised upon the alleged errors of the Board of County Commissioners and or the Code Enforcement Board and does not suggest that the circuit court denied them due process. In order to grant a petition for certiorari, there must be a “violation of a clearly established principle of law resulting in a miscarriage of justice.” Combs v. State, 436 So.2d 93, 96 (Fla.1983). The supreme court has characterized certio-rari review in the following terms:
The required “departure from the essential requirements of law” means something far beyond legal error. It means an inherent illegality or irregularity, an abuse of judicial power, and act of tyranny perpetrated with disregard of procedural requirements, resulting in a gross miscarriage of justice. The writ of certiorari properly issues to correct essential illegality but not legal error.
Haines City Community Dev. v. Heggs, 658 So.2d 523, 527 (Fla.1995), quoting Jones v. State, 477 So.2d 566, 569 (Fla.1985) (Boyd, C.J. concurring specially). While we may not have reached the same decision as the circuit court, the record before us does not evince the requisite illegality or gross miscarriage of justice.
PETITION DENIED.
HARRIS and ANTOON, JJ., concur.

. This Court has jurisdiction pursuant to article V, section 4(b)(3) of the Florida Constitution and Florida Rule of Appellate Procedure 9.030(b)(2)(b).